DETAILED ACTION

This office action is in response to the preliminary amendment filed 12/27/2019.  As directed by the amendment, claims 4, 7-9, 12, 24, 17, 19, 22, 24, and 26-28 have been amended, claims 5-6, 10-11, 15-16, 20-21, and 29 have been cancelled, and no claims have newly added.  Thus, claims 1-4, 7-9, 12-14, 17-19, and 22-28 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7-9, 12-14, 17-19, and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sladek (6,550,473) in view of Iggesund (“Iggesund Product Catalogue 2015-2016”, 2015), with Thayer (“Thayer LiteAire Valved Holding Chamber Instructions for Use”, ref 1303, 2015) provided as evidence. 


    PNG
    media_image1.png
    378
    696
    media_image1.png
    Greyscale

Regarding claim 1, Sladek discloses an inhalation spacer movable between a collapsed configuration (see fig 1) and an expanded configuration (see fig 3) (col 6, ln 9-20), wherein the spacer is made from paperboard (punched from a sheet of suitable material, such as paperboard) (col 4, ln 28-33).
Sladek does not disclose the paperboard has a bending stiffness of at least 2.5 mNm.
However, Iggesund on page 28 teaches a paperboard material Invercote G 300, and as disclosed in Invercote G Product properties chart, reproduced above, Invercote G 300 has a bending stiffness of greater than 2.5 mNm (38.5 mNm in a machine direction) (Iggesund, Invercote G Product properties, page 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the paperboard material of Sladek to be made from Invercote G 300 paperboard having a bending stiffness of at least 2.5 mNm as taught by Iggesund in order to provide superior strength an toughness and to reproduce printed images for an aesthetic result (Iggesund, Invercote G Product description, page 28, first and second paragraphs).  As evidence that a printed aesthetic result would be desired in the device of Sladek, Thayer is presented as evidence, as Thayer discloses a product based on Sladek’s disclosure (page 1 of Thayer discloses that the LiteAire device is based on Sladek, U.S. Patent 6,550,473), and as Thayer on page 1 shows the device made of a paperboard material having printed images, therefore, providing a paperboard material designed to reproduce printed image for aesthetic result to the device of Sladek would provide a benefit of providing an exceptional aesthetic result of the printed image. 
Regarding claim 2, the modified Sladek’s reference discloses the paperboard has a bending stiffness of between 3 mNm and 85 mNm (Invercote G 300 has a bending stiffness of 38.5 in a machine direction) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 3, the modified Sladek’s reference discloses the paperboard has a bending stiffness of between 5 mNm and 40 mNm (Invercote G 300 has a bending stiffness of 38.5 in a machine direction) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 4, the modified Sladek’s reference discloses the paperboard has a first bending stiffness in a machine direction and a second bending stiffness in a cross direction and wherein the first bending stiffness is between 35 and 40 mNm and/or the second bending stiffness is between 15 and 20 mNm (Invercote G 300 has a bending stiffness of 38.5 in a machine direction and a bending stiffness of 16.0 mNm in a cross direction) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 7, the modified Sladek’s reference discloses the paperboard has a bending moment of at least 1 mNm (Invercote G 300 has a bending moment of 19.6 mNm in a machine direction) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 8, the modified Sladek’s reference discloses the paperboard has a bending moment of between 1 mNm and 20 mNm (Invercote G 300 has a bending moment of 19.6 in a machine direction) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 9, the modified Sladek’s reference discloses the paperboard has a first bending moment in a machine direction and a second bending moment in a cross direction and wherein the first bending moment is between 17 and 22 mNm and/or the second bending moment is between 5 and 10 mNm (Invercote G 300 has a first bending moment of 19.6 mNm in a machine direction and a second bending moment of 8.7 mNm in a cross direction) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 12, the modified Sladek’s reference discloses the paperboard has a tensile strength of at least 9 kN/m (Invercote G 300 has a tensile strength of 25.5 kN/m in a machine direction) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 13, the modified Sladek’s reference discloses the paperboard has a tensile strength of between 9 kN/m and 35 kN/m (Invercote G 300 has a tensile strength of 25.5 kN/m in a machine direction) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 14, the modified Sladek’s reference discloses the paperboard has a first tensile strength in a machine direction and a second tensile strength in a cross direction and wherein the first tensile strength is between 20 kN/m and 30 kN/m and/or the second tensile strength is between 10 kN/m and 15 kN/m (Invercote G 300 has a first tensile strength of 25.5 kN/m in a machine direction and a second tensile strength of 12.5 kN/m in a cross direction) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 17, the modified Sladek’s reference discloses the paperboard has a tearing resistance of at least 1800 mN (Invercote G 300 has a tearing resistance of 4300 in a machine direction) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 18, the modified Sladek’s reference discloses the paperboard has a tearing resistance of between 3500 and 6500 mN (Invercote G 300 has a tearing resistance of 4300 in a machine direction) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 19, the modified Sladek’s reference discloses the paperboard has a first tearing resistance in a machine direction and a second tearing resistance in a cross direction and wherein the first tearing resistance is around 4300 mN and/or the second tearing resistance is around 4600 mN (Invercote G 300 has a first tearing resistance of 4300 mN in a machine direction and a second tearing resistance of 4600 mN in a cross direction) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 22, the modified Sladek’s reference discloses the paperboard has an area density of between 180 and 995 g/m2 (Invercote G 300 has an area density of 300 g/m^2) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 23, the modified Sladek’s reference discloses the paperboard has an area density of between 250 and 400 g/m2 (Invercote G 300 has an area density of 300 g/m^2) (Iggesund, Invercote G Product properties, page 29).
Regarding claim 24, the modified Sladek discloses the paperboard comprises fibres, and the fibres are selected based on shape and length to tailor the paperboard construction for its intended use (Iggesund, Invercote Family Introduction, page 26, second full paragraph).
Modified Sladek does not disclose the paperboard comprises fibres having a length between 0.9 and 1.2 mm and/or fibres having a length between 2 and 3 mm and/or fibres having a length between 3.1 and 3.5 mm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the paperboard of modified Sladek so that the paperboard comprises fibres having a length between 0.9 and 1.2 mm and/or fibres having a length between 2 and 3 mm and/or fibres having a length between 3.1 and 3.5 mm, as it has been held that changes in size and shape, and optimization of ranges, are within the level of skill of one of ordinary skill in the art.  Therefore, optimizing the length of the fibres, by routine experimentation would have been an obvious modification in order to provide suitable size fibres to tailor the paperboard construction for its intended use (Iggesund, Invercote Family Introduction, page 26, second full paragraph).
Regarding claim 25, modified Sladek discloses the paperboard comprises fibres having a length between 0.9 and 1.2 mm (see discussion of optimization of size of the fibres in claim 24) derived from a first wood source (Invercote is made from virgin fibres and therefore the fibres are derived from a first wood source) (Iggesund, Invercote Family Introduction, page 26, first full paragraph).
 Regarding claim 26, the modified Sladek’s reference discloses the paperboard is virgin paperboard (Invercote paperboard is used with virgin fibre to ensure a hygienic and odour and taint neutral product) (Iggesund, Invercote Family Introduction, page 26, first full paragraph).
Regarding claim 27, the modified Sladek’s reference discloses the paperboard is a solid bleached paperboard (Invercote G paperboard is made from layers of solid bleached fibres) (Iggesund, Invercote G Product description, page 28, second full paragraph).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sladek, Iggesund, and Thayer as applied to claim 1 above, and further in view of Steelman et al (2013/0276781).
Regarding claim 28, modified Sladek discloses that, in, in the expanded configuration, the spacer has internal cavity (90) (main interior volume) (col 6, ln 35-47), the internal cavity (90) providing an air flow-path between an inlet aperture (4) (circular opening) (col 9, ln 23-30) and an outlet aperture (38) (mouthpiece opening) (col 5, ln 32-40). 
Modified Sladek does not disclose the internal cavity having a volume of 500 mL or more.
However, Steelman in fig 1 teaches an inhalation spacer including an internal cavity (102) (chamber) for forming a dispersed gaseous medicine mixture M for inhalation by a patient P (para [0058]), wherein the internal cavity (102) may have a volume of 500 ml or more (volume of the chamber (102) is in the range of 200 to 800 ml) (para [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the volume of the internal chamber of modified Sladek to be 500 ml or more as taught by Steelman in order to provide a size and volumetric capacity of the internal cavity to meet the varying needs of various patients (Steelman, para [0112]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dennis (2019/0151578), Wachtel et al (2013/0025594), and Powell et al (2010/0163045) disclose inhalation spacers made of a paperboard material; and Reed et al (8,801,899), Bloembergen et al (2016/0194527) and Byrd (2016/0208440) disclose paperboard materials with bending stiffness and/or tensile strength characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                     /COLIN W STUART/Primary Examiner, Art Unit 3785